Citation Nr: 0424102	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  04-04 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for cause of death, to 
include on the basis of exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The decedent had active duty from August 1966 to January 
1968.  He died in August 1998.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO denied service 
connection for the cause of death and determined that 
eligibility for dependents' educational assistance was not 
established (the latter benefit would flow from a grant of 
service connection for cause of death).  

The appellant presented testimony at a personal hearing 
before the undersigned Veterans Law Judge, in Washington, DC, 
in April 2004.  A copy of the hearing transcript is of 
record.

At the April 2004 hearing, the appellant raised a claim of 
entitlement to dependency and indemnity compensation (DIC) 
for the cause of the veteran's death under the provisions of 
38 U.S.C.A. § 1151.  This issue has been neither procedurally 
prepared nor certified for appellate review, and is therefore 
referred to the RO for initial consideration and appropriate 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).  



FINDINGS OF FACT

1.  At the time of the veteran's death, he was not service 
connected for any disability.

2.  According to the death certificate, the veteran's death 
was due to respiratory failure due to cancer, metastatic to 
the lungs. 

3.  The veteran served in the Republic of Vietnam during the 
Vietnam era.  

4.  No medical evidence has been submitted or identified 
which would demonstrate that the veteran's death from 
metastatic lung cancer was related to service, including 
through exposure to Agent Orange or other herbicide agents.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service, nor may the cause of his death be presumed to be 
service connected.  38 U.S.C.A. §§ 1101, 1102, 1110, 1112, 
1113, 1310, 1116, 1137, 5100-5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303(a)(c), 3.307, 3.309, 3.312 
(2002); VAOPGCPREC 18-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issues currently before the Board arose from a 
claim filed in June 2003.  The regulatory amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which became effective on August 29, 2001.  
In this case, the VCAA and its implementing regulations are 
accordingly generally applicable.  See Holliday v. Principi, 
14 Vet. App. 280 (2000) (Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In a June 2003 letter, the RO informed the appellant of the 
VCAA and its effect on her claims.  In addition, the 
appellant was advised, by virtue of a detailed December 2003 
statement of the case (SOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate her claim.  The undersigned 
Veterans Law Judge also discussed the provisions of the VCAA 
with the appellant at her personal hearing in April 2004.  We 
therefore believe that appropriate notice has been given in 
this case.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the December 2003 SOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2003).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

Our review of the file discloses that there was a prior 
denial of entitlement to dependency and indemnity 
compensation based on death due to a service connected 
disability in February 1999.  In October 1998, the appellant 
had filed VA Form 21-534, Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by 
a Surviving Spouse or Child (including Death Compensation If 
Applicable).  She indicated that it was a claim for death 
pension, and expressly declined to claim that the cause of 
the veteran's death was due to service.  

A copy of the death certificate submitted with that claim 
shows that the veteran died in August 1998 at a VA Medical 
Center (VAMC), from respiratory failure due to cancer 
metastatic to the lungs.  There was no autopsy performed.  
The widow also submitted an application for burial benefits, 
and did not claim that the cause of death was due to service.  
In November 1998 she was notified of burial payment benefits 
based upon non-service-connected death.

In February 1999, she was notified that the RO had considered 
possible entitlement to DIC and accrued benefits, in addition 
to death pension.  The RO did not approve a grant of DIC, 
because the veteran did not meet certain entitlement 
criteria, to include death due to a service-connected 
condition.  

In June 2003, the appellant requested that the claim for DIC 
be reopened.  She claimed that her husband was diagnosed with 
23 various cancers by the VAMC in Durham, including 
respiratory cancer.  She added that he was a Vietnam veteran, 
and had served in-country in 1967.

Service medical records are negative for complaints, 
findings, or diagnosis of any lung disorder.  In July 1967 
his lungs were clear.  The records show that the veteran was 
air-evacuated for an unrelated disorder from Vietnam to a 
Naval Hospital stateside, where he was admitted on November 
9, 1967.  He reported that he had been in Vietnam for 11/2 
months. At his discharge examination in January 1968, he had 
a clinical evaluation of normal for his lungs and chest.  

The veteran's DD Form 214N shows that he served 7 months of 
foreign and/or sea service.  Transfers and receipts show that 
in March 1967 he reported at USN MCB NINE, Danang, Republic 
of Vietnam (RVN).  After 6 months he was transferred in late 
September 1967 to U.S. Naval Support Activity at Danang, RVN, 
and then was transferred in November 1967 to a U.S. Naval 
Station in Virginia.  He was discharged from service in 
January 1968.

The evidence of record does not include any private or VA 
medical treatment records post-service that show complaints, 
findings, or diagnosis of any lung disorder or cancer within 
the first year after service. 

According to the death certificate, the decedent died at the 
Durham VA Medical Center in August 1998.  An autopsy was not 
performed.  A summary of the decedent's final hospitalization 
states that he had been transferred one week earlier from 
another VA Medical Center, with the diagnosis of persistent 
bilateral pulmonary infiltrates.  The history of his illness 
dated back to May of 1998, when he had begun experiencing a 
non-productive cough for which he sought treatment.  By July 
1998, his cough had become severe and was associated with 
progressive shortness of breath and pleuritic chest pain, and 
he was hospitalized.  Studies conducted during the prior 
hospitalization appeared to be indeterminate.  He was 
transferred in mid-August to the Durham VAMC.

While hospitalized at Durham, he underwent a thoracentesis, 
and cytology from the pleural effusion revealed 
adenocarcinoma of unknown primary, possibly consistent with 
gastrointestinal (GI), lung, or biliary origin.  A bone 
marrow biopsy revealed infiltration of bone by 
adenocarcinoma.  A final entry was that the cause of death 
was respiratory failure secondary to his metastatic 
adenocarcinoma of unknown primary.  

With the appellant's June 2003 claim, she submitted a copy of 
the veteran's death certificate and some personnel records 
showing that the veteran had served in Vietnam in 1967.

VA final hospitalization records show that pathology analysis 
indicated metastatic adenocarcinoma of unknown primary, with 
possible sources including the upper GI system, lung, and 
bile ducts.  

The appellant testified in April 2004 as to the decedent's 
symptoms and medical treatment.  She related that the doctors 
in Durham were unable to give any opinion as to the primary 
source of the cancer.  She reported that her husband had 
received all his treatment at VA.  He had only seen a private 
doctor in the 1980s, for high blood pressure and pain 
medication for his back.  She also showed pictures of the 
decedent, described as taken prior to his illness and after 
he was sick.  

At the April 2004 hearing the appellant submitted VA 
treatment records, and waived initial RO consideration of the 
additional evidence.  These records include an entry in June 
1993 indicating that a chest X-ray showed no acute disease.  
In June 1998, an entry reflects that the chest had normal 
respirations and the lungs were clear to auscultation 
bilaterally.  A June 1998 chest X-ray was essentially clear.  
In July 1998, a chest X-ray showed bilateral infiltrates.  
Another chest X-ray in July 1998, approximately 12 days 
later, showed congestive changes with both interstitial and 
alveolar filling.  These findings were considered new since 
June 1998, and suggested pulmonary edema.  In early August 
1998, a CT scan of the chest showed diffuse alveolar 
infiltrates with bilateral effusions.  

III.  Applicable Legal Criteria

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cancer becomes manifest to a degree of 10 percent within one 
year after the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id.

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection. 38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

In the present case, the appellant contends that the veteran 
was exposed to Agent Orange in service, and that such 
exposure caused his death.  The specific statute pertaining 
to claimed exposure to Agent Orange is 38 U.S.C.A. § 1116, 
initially enacted in 1991.  Regulations issued pursuant 
thereto previously provided that, if a veteran who served on 
active duty in Vietnam during the Vietnam era developed one 
of the diseases which is presumed to have resulted from 
exposure to herbicides, the veteran would then be presumed to 
have been exposed to Agent Orange or similar herbicide.  See 
McCartt v. West, 12 Vet. App. 164 (1999).  Those regulations 
also stipulated the diseases for which service connection 
could be presumed due to an association with exposure to 
herbicide agents.  The specified diseases which have been 
listed therein are chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the previous 30-year limitation on 
presumptive service connection for respiratory cancers due to 
herbicide exposure; added Type 2 diabetes mellitus to the 
list of presumptive diseases based upon herbicide exposure 
(codifying a VA regulation which had been in effect since 
July 2001, see 66 Fed. Reg. 23,166-169 (May 2, 2001)); and 
provided a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era, not 
just those who have a disease on the presumptive list 
provided in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) 
(thus reversing the Court's holding in McCartt v. West, 
supra).  These statutory provisions became effective on the 
date of enactment, December 27, 2001.

Subsequently, 38 C.F.R. § 3.307 was amended to reflect the 
statutory provisions of the VEBEA.  The effective date for 
new section 3.307(a)(6)(ii) is July 1, 2002, and for section 
3.307(a)(6)(iii) is December 27, 2001.  See 68 Fed. Reg. 
34,541 (June 10, 2003). 

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran (or his survivor, in a death claim) must show that he 
served in the Republic of Vietnam during the Vietnam era, 
under 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, 
the veteran must be diagnosed with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 
10 Vet. App. at 162.

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  In this regard, the Board observes that VA has 
issued several notices in which it was determined that a 
presumption of service connection based upon exposure to 
herbicides used in Vietnam should not be extended beyond 
specific disorders, based upon extensive scientific research.  
See Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 
59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).

Presumptive service connection may not be established under 
38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed 
in 38 C.F.R. 3.309(e) as being associated with herbicide 
exposure, if the cancer developed as the result of metastasis 
of a cancer that is not associated with herbicide exposure.  
See VAOPGCPREC 18-97, 62 Fed. Reg. 37,954 (May 2, 1997); see 
also Darby v. Brown, 10 Vet. App. 243, 245 (1997).

IV.  Legal Analysis

The appellant contends that the veteran developed lung cancer 
as a result of his service, specifically due to his exposure 
to Agent Orange in Vietnam.  She asserts that because he 
served in Vietnam he must be presumed to have been exposed to 
Agent Orange, that he died of lung cancer, and that VA has 
established a presumption of entitlement to service 
connection for lung cancer based upon Agent Orange exposure.  
The appellant does not contend, and the evidence does not 
show, that the decedent had a cancer of any kind to a 
compensable degree during service or within one year of his 
discharge.  The earliest evidence that the decedent had any 
form of cancer was in August 1998, more than 30 years 
subsequent to his discharge from active duty, when he was 
diagnosed as having metastatic lung cancer.  

Although there was a prior determination on the issue of 
entitlement to service connection for the cause of death, 
because of the liberalizing provisions of the Veterans 
Education and Benefits Expansion Act of 2001, this claim is 
considered separate and distinct from the previous claim.  
See Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 
368 (Fed. Cir. 1994) (when a provision of law or regulation 
creates a new basis of entitlement to benefits, an 
applicant's claim of entitlement under such law or 
regulations is a claim separate and distinct from a claim 
previously and finally denied prior to the change in the law 
or regulation).  See also Pelegrini, supra, 18 Vet. App. at 
125-26. 

The veteran's personnel records show service in Vietnam 
during 1967.  His respiratory cancer was diagnosed and became 
manifest to a degree of 10 percent or more.  Thus, under both 
the prior and amended regulations, the decedent is entitled 
to the presumption of exposure to Agent Orange.  Although the 
manifestation of the respiratory cancer occurred more than 30 
years after his departure from Vietnam, the 30-year 
requirement was deleted by the Veterans Education and 
Benefits Expansion Act of 2001, and the amended regulation 
was effective on July 1, 2002, prior to the filing of her 
claim.  Thus, under the law, respiratory cancer apparently 
qualifies for the presumption of service connection based on 
exposure to herbicides.  

Based upon the evidence in this case, however, the veteran 
was not entitled to the presumption of service connection 
established by section 3.309(e).  The evidence shows that his 
lung cancer was metastatic, not a primary cancer.  
"Metastasis" is the spread of a disease process from one 
part of the body to another, such as when a secondary tumor 
appears remote from the site of a primary tumor.  See 
Stedman's Medical Dictionary, 26th ed., 1995, at 1099.  The 
decedent's medical records and death certificate constitute 
competent evidence that demonstrates intercurrent disease so 
as to rebut the presumption of service connection.  
38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  First, the 
medical records show metastatic carcinoma to his lungs with 
adenocarcinoma of unknown primary.  Second, the death 
certificate, signed by a physician, indicates that the lung 
cancer was a metastasized lesion.  See Darby v. Brown, supra 
(cancer metastasizing from primary site does not warrant 
invoking presumption of service connection due to Agent 
Orange exposure).

The primary site was noted to be unknown; however, other 
possible primary sites were reported to be biliary or 
gastrointestinal.  Even if the evidence were to show that the 
lung cancer was a metastasis from one of these sites, neither 
biliary carcinoma nor cancer of the gastrointestinal system 
is a disability recognized by the Secretary as warranting a 
presumption of service connection.  See VAOPGCPREC 18-97 
(presumptive service connection may not be established under 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer 
listed in 38 C.F.R. § 3.309(e) as being associated with 
herbicide exposure, if the cancer developed as the result of 
metastasis of a cancer which is not associated with herbicide 
exposure).  Precedent opinions of VA's General Counsel are 
binding on the Board.  See 38 U.S.C.A. § 7104(c).

The appellant is competent as a layperson to report that on 
which she has personal knowledge.  We recognize the 
appellant's sincere belief that the veteran's death was 
related in some way to his military service.  Nevertheless, 
in this case the appellant has not been shown to have the 
professional expertise necessary to provide meaningful 
evidence regarding the causal relationship between the 
decedent's death and his military service.  See, e.g., Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied 119 S. Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, although we are deeply sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 
(1996).  

Thus, the Board finds that the claim for service connection 
for the cause of death, as evaluated under the regulations 
governing presumptive service connection based upon exposure 
to Agent Orange, must be denied.  Finally, the record 
contains no competent medical evidence to provide a nexus 
between any in-service injury or disease, to include Agent 
Orange exposure, and the conditions that caused or 
contributed to the cause of the decedent's death.  The 
preponderance of the evidence is therefore against the 
appellant's claim of entitlement to service connection for 
the cause of the decedent's death.


ORDER

Entitlement to service connection for cause of death, to 
include on the basis of exposure to Agent Orange, is denied..




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



